Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I claims 1-4 in the reply filed on 10/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The traversal is on the ground(s) that “Simply stated, the Office Action has not adequately explained why the examination of all claims would impose an undue burden on the examiner.”  This is not a complete argument, it is merely a assertion without any factual evidence or any explanation.   Regarding the criteria A, B and C the Election Restriction requirement met each of the stated criteria.  A) it was addressed each identified invention has a different classification.  B) Each were shown to have separate status. As Group I is merely forming a material having a different classification than group II which is actually a process of forming a device having a different classification.  C) Simply having different classification requires different fields of search.  For example searching for a method of forming a material does not require specifically searching of a specific device.

Restriction for examination purposes as indicated is proper because all these
inventions listed in this action are independent or distinct for the reasons given above
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

1) the inventions have acquired a separate status in the art in view of their different classification 
2) the inventions have acquired a separate status in the art due to their recognized divergent subject matter
3) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

In summary the traversal as presented is merely an assertion without any form of support for the assertion.  The traversal also fails to address the specifics of the restriction requirement as presented.  As such the traversal is incomplete.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasteva et al. (US 20220213381 A1).

Regarding claim 1, Kavteva et al. teaches a core-shell particle energizing method, comprising: 
(A1000) providing a plurality of core-shell particles, each of the core-shell particles comprising a semiconductor metallic oxide particle and an insulating oxide layer enclosing the semiconductor metallic oxide particle (Kravteva et al. teaches a a combination TiO2/SiO2 Core-Shell), an energy gap of the insulating oxide layer being larger than that of the semiconductor metallic oxide particle (Kravteva et al. teaches a TiO2/SiO2 Core-Shell - SiO2 has a larger energy gap than that of TiO2.  Kraveta teaches the core material NC may be TiO2 ¶333-335 and a shell may be SiO2 [364-365]); 
(A2000) deposing the core-shell particles on a conductive substrate; and (A3000) irradiating the core-shell particles on the conductive substrate with ultraviolet rays.  

The further limitation of  “ to form a plurality of energized core-shell particles” does not provide a clear manipulative distinction from the prior art Kravteva et al. which exposes the analogous core shell particles to UV on a conducive metal substrate.  While Kavteva may be silent upon or unaware that the core-shell particles may become energized”, Kavteva none the less eposes the particles to UV while on a metal substrate as claimed.  


Claims 2 and 3, Kavteva et al. teaches a-shell particle energizing method according to claim 1, wherein the semiconductor metallic oxide particle comprises an n-type semiconductor metallic oxide particle which is a TiO2 particle.

Claims 4, Kavteva et al. teaches a core-shell particle energizing method according to claim 1, wherein the insulating oxide layer contains SiO2 (¶364-365).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2822



11/7/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822